Citation Nr: 1206955	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-16 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a dental disorder for compensation purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from October 1961 to June 1962.  He also had service in the Army reserves both prior to and after his period of active service.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2007  rating decision of the Department of Veterans Affairs (VA), Regional Office in San Diego, California on behalf of the VA Regional Office (RO) in Los Angels, California.

A claim for service connection is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder for compensation purposes.  Therefore, the claim for service connection for a dental disorder for obtaining VA outpatient dental treatment is REFERRED to the RO for additional referral to the appropriate VA medical facility.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a compensable dental condition nor does he have a dental condition or disability as a result of combat wounds or other trauma during his active military service.


CONCLUSION OF LAW

The criteria for service connection for a dental disorder for purposes of compensation are not met.  38 U.S.C.A. §§ 1131, 1721, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in October 2007 the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the October 2007 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claim.

Duty to Assist

The Veteran's service treatment records are associated with the claims file.  The Board has considered whether the veteran should be scheduled for a VA examination with a medical opinion regarding a possible relationship between the disability on appeal and the Veteran's military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the evidence does not establish that the Veteran suffered any dental trauma during military service, the Board finds that affording the Veteran an examination for the purpose of obtaining an opinion is not appropriate in this case.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Laws and regulations

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712;38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

A noncompensable service-connected dental condition will be eligible for postservice VA treatment if it is due to combat wounds or other service trauma.  38 C.F.R. § 3.381(b).  Service trauma means an injury or wound produced by an external force during the service member's performance of military duties.  Nielson v. Shinseki, 607 F.3d 802, 808 (Fed. Cir. 2010).  The definition of service trauma excludes the intended result of proper medical treatment.  Id.

In a March 1998 statement, the Veteran asserted, in pertinent part, as follows:

All my teeth on the left lower side were pulled by Army dentist(s) while I was on active duty.  I don't recall with which unit I was then assigned nor the Army post where it occurred.

Because of the loss of teeth at the hands of the Army dentist I can chew only on the right side of my mouth and this has been deleterious to my teeth, gums, digestion and over-all health.

Thus I seek the treatment of dental implants and a disability rating.

The Veteran's August 1961 service entrance examination noted that the Veteran's mouth was normal; the dental portion (box 44) contained no indication of missing teeth.  The Veteran indicated that he had poor teeth on the corresponding report of medical history.  The report noted "teeth trouble, Loyola Dental School," and had no further elaboration.  The Veteran's June 1962 service separation examination noted that the Veteran's mouth was normal; five teeth (numbers 16,17, 18, 19 on the left and number 28 on the right) were noted as missing.  The Veteran denied tooth or gum trouble on the corresponding report of medical history report.

Service records dated subsequent to the Veteran's period of active service from October 1961 to June 1962 continued to note that the Veteran had missing teeth.  A December 1993 service record noted that the Veteran's upper right molar had hot-cold sensitivity.

On a VA Form 21-526 dated in September 1979 the Veteran noted "Dental Claim 1956."

In a September 2007 statement the Veteran indicated that an Army dentist had pulled six of his teeth.  The Veteran did not state when or where the teeth had been pulled.

In his May 2009 substantive appeal the Veteran appeared to indicate that his teeth had been pulled while serving in the Army reserves in North Carolina during a two week training period.

In a statement received in January 2012 the Veteran indicated that his teeth had been pulled in the 1950s at North Carolina during reserves duty.

The Veteran has made no assertions that he has ever suffered any dental trauma during any periods of his military service, including that from October 1961 to June 1962.  Although military records have noted missing teeth, to have had dental extractions during service is not tantamount to dental trauma, as extractions in and of itself does not constitute dental trauma.  VAOPGCPREC 5-97 (1997); see Nielson, 607 F.3d 802, 808.  In any event, the Veteran does not contend, nor does the record indicate, that he experienced any combat wounds or other service trauma in any period of his military service.  In short, there is no indication that he sustained any damage to his maxilla (upper jaw bone) or mandible (lower jaw bone) during service, and entitlement to compensation benefits for the loss of the body of the maxilla or mandible is not shown.  Accordingly, service connection may not be established for compensation purposes for missing or damaged teeth, and the Board finds that entitlement to VA compensation benefits for a dental disorder is not warranted.

In summary, there is no basis to grant service connection for a dental disorder for VA compensation purposes as a matter of law.  The Board is sympathetic to the Veteran's arguments but, unfortunately, is unable to provide a legal remedy.  Since the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a dental disorder for compensation purposes is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


